DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
The Information Disclosure Statement filed 19 January 2021 cites “All Office Actions” for parent application Serial Number 12/848,344. The Office Action dated 12 January 2016, Decision by the Patent Trial and Appeal Board, addresses the question of imparting colors on layers of an absorbent article. Page 10, lines 9-28, are reproduced below:
“We further note that Appellants do not assert, and the Specification does not evidence, that the printed color or indicia in this case bears any new, nonobvious, functional relationship with the substrate. As discussed above, London Brown suggests that it was known to provide absorbent articles with design elements, such as color (FF 3). The specific design elements selected by Appellants are provided only for aesthetics or ornamentation (FF 14).
Such aesthetic or ornamental features, in a utility patent application, do not patentably distinguish the claimed subject matter from a device lacking that same ornamentation. See In re Seid, 161 F .2d 229, 231 (CCPA1947); In re Sterling, 70 F.2d 910, 912 (CCPA 1934). To hold otherwise would permit the patenting of absorbent articles indefinitely provided thatcolor is added thereto. See In re Ngai, 367 F.3d 1336, In re Takai, 449 F.2d 1393, 1394 (CCPA 1971), there are no real differences between the claimed [absorbent article] and that shown in either of the references. In regard to the claimed color limitations, the board, like the examiner, found these to be “only the application of ordinary artistic skill which would have been obvious under the provisions of 35 U.S.C. [§] 103.””
The present application also discloses no real differences between the claimed absorbent article and that shown in the prior art. Applicant has not shown that the combination of the inherent color and an imparted color provide a new, non-obvious functional relationship with the substrates, the topsheet and release liner. The functional relationship of a visible inherent color and a visible imparted color on the topsheet and release liner is that of providing an aesthetic pattern. It is not new or non-obvious to provide layers of an absorbent article with a pattern for decorative or aesthetic reasons. Therefore, the aesthetic features of a visible inherent color and a visible imparted color do not distinguish the claimed invention over the prior art.
In response to Applicant’s argument that the topsheet and release liner of Costea each have only a single color, it is noted that Bryant et al. (7,258,684) and Zander et al. (2005/0145523) are now relied upon to teach a pattern on a topsheet and a release liner having both a visible inherent color and a visible imparted color.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryant et al. (7,258,684) in view of Zander et al. (2005/0145523).
With respect to claim 1, Bryant discloses an absorbent article, as shown in figure 2a, comprising a liquid pervious topsheet 32. The article further comprises a liquid impervious backsheet 34 and an adhesive disposed on the backsheet, as disclosed in column 5, lines 37-47. The topsheet 32 has an inherent background color 44 and an imparted color 46, as shown in figure 2a. The inherent color 44 is white, as disclosed in column 6, lines 30-34. White has a C* value of 0. The inherent color 44 is visible, as shown in figure 2a.
Bryant discloses all aspects of the claimed invention with the exception of a release liner having a second imparted color and a second, visible inherent background color, wherein the second inherent background color has a C* value of between 0-6, and the first and second imparted colors having a C* value of greater than about 6 and a CIELab color space volume of less than about 190.
Zander discloses a disposable absorbent article, as shown in figure 6, comprising a liquid pervious topsheet 44, a liquid impervious backsheet 26, an adhesive disposed on the backsheet, as described in paragraph [0029], and a release liner 28 covering the adhesive, as described in paragraph [0030]. The topsheet (i.e. bodyside liner) and release liner (i.e. peel strip) are provided with a first imparted color and a second imparted color respectively, as disclosed in paragraph [0048]. Zander teaches the use of the release liner 28 to protect the adhesive prior to use of the article, as disclosed in paragraph [0030]. Zander further teaches providing the release liner 28 with a white background, as disclosed in paragraph [0064] and a second imparted color 126 that leaves the background visible, as shown in figure 11 and disclosed in paragraph [0069], to achieve a pattern that coordinates with other features of the article. White has a C* value of 0. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Bryant with a release liner having a second, visible, inherent background color with a C* value of 0 and a second imparted color, as taught by Zander, to protect the adhesive prior to use and to provide a visually pleasing decoration that coordinates with other portions of the article.
With respect to the first and second imparted colors having a C* value of greater than about 6 and a CIELab color space volume of less than about 190, it is noted that these parameters merely relate to the selection of color for the first and second imparted colors. Selection of color is an obvious matter of design choice and constitutes printed matter that does not distinguish over the prior art. Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Bryant, as modified by Zander, with first and second imparted colors having a 
With respect to claim 2, Bryant discloses all aspects of the claimed invention with the exception of the topsheet being an aperture formed film. Bryant discloses in column 5, lines 25-28, that the topsheet is a nonwoven. Zander teaches in paragraph [0031] the functional equivalence of a nonwoven topsheet and an aperture film topsheet. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the topsheet of Bryant an apertured formed film, since Zander teaches the functional equivalence of a nonwoven and an apertured film topsheet.
With respect to claim 3, Bryant discloses in column 5, lines 21-23, that the topsheet is apertured, and in column 4, lines 25-28, that the topsheet is nonwoven.
With respect to claim 5, Bryant discloses in column 5, lines 63-64, the imparted color is red, green, or pink. 
With respect to claim 6, Bryant discloses the imparted colors are imparted by printing, as disclosed in column 7, lines 31-32.
With respect to claim 7, the article of Bryant is a sanitary napkin, as disclosed in column 1, line 11.
With respect to claim 8, Bryant discloses an absorbent article, as shown in figure 2a, comprising a liquid pervious topsheet 32. The article further comprises a liquid impervious backsheet 34 and an adhesive disposed on the backsheet, as disclosed in column 5, lines 37-47. The topsheet 32 has an inherent background color 44 and an 
Bryant discloses all aspects of the claimed invention with the exception of a release liner having a second imparted color and a second, visible inherent background color, wherein the second inherent background color has a C* value of between 0-6, and the first and second imparted colors having a C* value of greater than about 6 and a CIELab color space hue difference of less than about 4.
Zander discloses a disposable absorbent article, as shown in figure 6, comprising a liquid pervious topsheet 44, a liquid impervious backsheet 26, an adhesive disposed on the backsheet, as described in paragraph [0029], and a release liner 28 covering the adhesive, as described in paragraph [0030]. The topsheet (i.e. bodyside liner) and release liner (i.e. peel strip) are provided with a first imparted color and a second imparted color respectively, as disclosed in paragraph [0048]. Zander teaches the use of the release liner 28 to protect the adhesive prior to use of the article, as disclosed in paragraph [0030]. Zander further teaches providing the release liner 28 with a white background, as disclosed in paragraph [0064] and a second imparted color 126 that leaves the background visible, as shown in figure 11 and disclosed in paragraph [0069], to achieve a pattern that coordinates with other features of the article. White has a C* value of 0. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Bryant with a release liner having a second, visible, inherent background color with a C* value of 0 and a second imparted color, as 
With respect to the first and second imparted colors having a C* value of greater than about 6 and a CIELab color space hue difference of less than about 4, it is noted that these parameters merely relate to the selection of color for the first and second imparted colors. Selection of color is an obvious matter of design choice and constitutes printed matter that does not distinguish over the prior art. Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Bryant, as modified by Zander, with first and second imparted colors having a C* value of greater than 6 to achieve the predictable result of imparted colors that are dark enough to stand out from the background, and a CIELab color space hue difference of 0 (i.e. less than about 4) to achieve the predictable result of first and second colors that are identical so that the patterns on the topsheet and release liner match.
With respect to claim 10, Bryant discloses an absorbent article, as shown in figure 2a, comprising a liquid pervious topsheet 32. The article further comprises a liquid impervious backsheet 34 and an adhesive disposed on the backsheet, as disclosed in column 5, lines 37-47. The topsheet 32 has an inherent background color 44 and an imparted color 46, as shown in figure 2a. The inherent color 44 is white, as disclosed in column 6, lines 30-34. White has a C* value of 0. The inherent color 44 is visible, as shown in figure 2a.
Bryant discloses all aspects of the claimed invention with the exception of a release liner having a second imparted color and a second, visible inherent background 
Zander discloses a disposable absorbent article, as shown in figure 6, comprising a liquid pervious topsheet 44, a liquid impervious backsheet 26, an adhesive disposed on the backsheet, as described in paragraph [0029], and a release liner 28 covering the adhesive, as described in paragraph [0030]. The topsheet (i.e. bodyside liner) and release liner (i.e. peel strip) are provided with a first imparted color and a second imparted color respectively, as disclosed in paragraph [0048]. Zander teaches the use of the release liner 28 to protect the adhesive prior to use of the article, as disclosed in paragraph [0030]. Zander further teaches providing the release liner 28 with a white background, as disclosed in paragraph [0064] and a second imparted color 126 that leaves the background visible, as shown in figure 11 and disclosed in paragraph [0069], to achieve a pattern that coordinates with other features of the article. White has a C* value of 0. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Bryant with a release liner having a second, visible, inherent background color with a C* value of 0 and a second imparted color, as taught by Zander, to protect the adhesive prior to use and to provide a visually pleasing decoration that coordinates with other portions of the article.
With respect to the first and second imparted colors having a C* value of greater than about 6 and a CIELab total color difference of less than about 3, it is noted that these parameters merely relate to the selection of color for the first and second imparted colors. Selection of color is an obvious matter of design choice and constitutes 
With respect to claim 11, Bryant discloses an absorbent article, as shown in figure 2a, comprising a liquid pervious topsheet 32. The article further comprises a liquid impervious backsheet 34 and an adhesive disposed on the backsheet, as disclosed in column 5, lines 37-47. The backsheet 34 has an imparted color 46, as shown in figure 2b. The backsheet also has an inherent backsheet color, since the imparted color (i.e. pattern) covers only some of the backsheet, as disclosed in column 7, lines 28-30, and therefore the inherent color is visible on the portions of the backsheet not covered by the imparted color.
Bryant discloses all aspects of the claimed invention with the exception of a release liner having a second imparted color and a second, visible inherent background color, wherein the second inherent background color has a C* value of between 0-6, the first inherent background color having a C* value of 0-6, and the first and second imparted colors having a C* value of greater than about 6 and a CIELab color space volume of less than about 190.
With respect to the first inherent background color having a C* value of 0-6, Bryant does not explicitly disclose the inherent background color of the backsheet is 
Zander discloses a disposable absorbent article, as shown in figure 6, comprising a liquid pervious topsheet 44, a liquid impervious backsheet 26, an adhesive disposed on the backsheet, as described in paragraph [0029], and a release liner 28 covering the adhesive, as described in paragraph [0030]. The backsheet (i.e. outer cover) and release liner (i.e. peel strip) are provided with a first imparted color and a second imparted color respectively, as disclosed in paragraph [0048]. Zander teaches the use of the release liner 28 to protect the adhesive prior to use of the article, as disclosed in paragraph [0030]. Zander further teaches providing the release liner 28 with a white background, as disclosed in paragraph [0064] and a second imparted color 126 that leaves the background visible, as shown in figure 11 and disclosed in paragraph [0069], to achieve a pattern that coordinates with other features of the article. White has a C* value of 0. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Bryant with a release liner having a second, visible, inherent background color with a C* value of 0 and a second imparted color, as taught by Zander, to protect the adhesive prior to use and to provide a visually pleasing decoration that coordinates with other portions of the article.
With respect to the first and second imparted colors having a C* value of greater than about 6 and a CIELab color space volume of less than about 190, it is noted that 
With respect to claim 12, Bryant discloses all aspects of the claimed invention with the exception of the topsheet being an aperture formed film. Bryant discloses in column 5, lines 25-28, that the topsheet is a nonwoven. Zander teaches in paragraph [0031] the functional equivalence of a nonwoven topsheet and an aperture film topsheet. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the topsheet of Bryant an apertured formed film, since Zander teaches the functional equivalence of a nonwoven and an apertured film topsheet.
With respect to claim 13, Bryant discloses in column 5, lines 21-23, that the topsheet is apertured, and in column 4, lines 25-28, that the topsheet is nonwoven.
With respect to claim 14, Bryant discloses in column 5, lines 50-52, that the backsheet comprises a nonwoven and polymeric film composite.
With respect to claim 16, Bryant discloses in column 5, lines 63-64, the imparted color is red, green, or pink. 
With respect to claim 17, Bryant discloses the imparted colors are imparted by printing, as disclosed in column 7, lines 31-32.
With respect to claim 18, the article of Bryant is an incontinence pad, as disclosed in column 1, lines 8-9.
With respect to claim 19, Bryant discloses an absorbent article, as shown in figure 2a, comprising a liquid pervious topsheet 32. The article further comprises a liquid impervious backsheet 34 and an adhesive disposed on the backsheet, as disclosed in column 5, lines 37-47. The backsheet 34 has an imparted color 46, as shown in figure 2b. The backsheet also has an inherent backsheet color, since the imparted color (i.e. pattern) covers only some of the backsheet, as disclosed in column 7, lines 28-30, and therefore the inherent color is visible on the portions of the backsheet not covered by the imparted color.
Bryant discloses all aspects of the claimed invention with the exception of a release liner having a second imparted color and a second, visible inherent background color, wherein the second inherent background color has a C* value of between 0-6, the first inherent background color having a C* value of 0-6, and the first and second imparted colors having a C* value of greater than about 6 and a CIELab color space hue difference of less than about 4.
With respect to the first inherent background color having a C* value of 0-6, Bryant does not explicitly disclose the inherent background color of the backsheet is white. However, Bryant discloses in column 6, lines 7-9, that the standard article color is white. White has a C* value of 0. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the backsheet of Bryant with an 
Zander discloses a disposable absorbent article, as shown in figure 6, comprising a liquid pervious topsheet 44, a liquid impervious backsheet 26, an adhesive disposed on the backsheet, as described in paragraph [0029], and a release liner 28 covering the adhesive, as described in paragraph [0030]. The backsheet (i.e. outer cover) and release liner (i.e. peel strip) are provided with a first imparted color and a second imparted color respectively, as disclosed in paragraph [0048]. Zander teaches the use of the release liner 28 to protect the adhesive prior to use of the article, as disclosed in paragraph [0030]. Zander further teaches providing the release liner 28 with a white background, as disclosed in paragraph [0064] and a second imparted color 126 that leaves the background visible, as shown in figure 11 and disclosed in paragraph [0069], to achieve a pattern that coordinates with other features of the article. White has a C* value of 0. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Bryant with a release liner having a second, visible, inherent background color with a C* value of 0 and a second imparted color, as taught by Zander, to protect the adhesive prior to use and to provide a visually pleasing decoration that coordinates with other portions of the article.
With respect to the first and second imparted colors having a C* value of greater than about 6 and a CIELab color space hue difference of less than about 4, it is noted that these parameters merely relate to the selection of color for the first and second imparted colors. Selection of color is an obvious matter of design choice and constitutes printed matter that does not distinguish over the prior art. Additionally, it would have 
With respect to claim 20, Bryant discloses an absorbent article, as shown in figure 2a, comprising a liquid pervious topsheet 32. The article further comprises a liquid impervious backsheet 34 and an adhesive disposed on the backsheet, as disclosed in column 5, lines 37-47. The backsheet 34 has an imparted color 46, as shown in figure 2b. The backsheet also has an inherent backsheet color, since the imparted color (i.e. pattern) covers only some of the backsheet, as disclosed in column 7, lines 28-30, and therefore the inherent color is visible on the portions of the backsheet not covered by the imparted color.
Bryant discloses all aspects of the claimed invention with the exception of a release liner having a second imparted color and a second, visible inherent background color, wherein the second inherent background color has a C* value of between 0-6, the first inherent background color having a C* value of 0-6, and the first and second imparted colors having a C* value of greater than about 6 and a CIELab total color difference of less than about 3.
With respect to the first inherent background color having a C* value of 0-6, Bryant does not explicitly disclose the inherent background color of the backsheet is 
Zander discloses a disposable absorbent article, as shown in figure 6, comprising a liquid pervious topsheet 44, a liquid impervious backsheet 26, an adhesive disposed on the backsheet, as described in paragraph [0029], and a release liner 28 covering the adhesive, as described in paragraph [0030]. The backsheet (i.e. outer cover) and release liner (i.e. peel strip) are provided with a first imparted color and a second imparted color respectively, as disclosed in paragraph [0048]. Zander teaches the use of the release liner 28 to protect the adhesive prior to use of the article, as disclosed in paragraph [0030]. Zander further teaches providing the release liner 28 with a white background, as disclosed in paragraph [0064] and a second imparted color 126 that leaves the background visible, as shown in figure 11 and disclosed in paragraph [0069], to achieve a pattern that coordinates with other features of the article. White has a C* value of 0. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Bryant with a release liner having a second, visible, inherent background color with a C* value of 0 and a second imparted color, as taught by Zander, to protect the adhesive prior to use and to provide a visually pleasing decoration that coordinates with other portions of the article.
With respect to the first and second imparted colors having a C* value of greater than about 6 and a CIELab total color difference of less than about 3, it is noted that .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.